MEMORANDUM *
Based primarily on material inconsistencies in petitioner’s testimony and documents, the BIA affirmed, without opinion, a decision of the Immigration Judge which found Manrique not credible and lacking a well-founded fear of persecution. We affirm.
In reviewing the record, we were well aware that Manrique was a child when events that he must rely upon to demonstrate his qualifications for relief took place. The inconsistences that the IJ cited are supported by the record. The record also reflects the opportunities given to petitioner to clarify the inconsistencies and to submit further documentation to corroborate new testimony not mentioned in his original application. He was either unwilling or unable to do so. Our careful review of the record provides no basis to compel reversal of the IJ’s determination, in spite of certain commendable aspects of peti*786tioner’s application. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003); Krouchevski v. Ashcroft, 344 F.3d 670, 673 (7th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.